                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KOREE SIMELTON,
 Plaintiff,

 v.                                                            Case No. 19–CV–00880–JPG–RJD

 ALEXANDER HOUSING AUTHORITY,
 JAMES WILSON,
 THOMAS UPCHURCH,
 JOANNE PINK,
 MARTHA FRANKLIN,
 HOUSING AND URBAN DEVELOPMENT,
 and
 BEN CARSON,
 Defendants.

                                          JUDGMENT

       This matter having come before the Court, and the Court having stricken the Complaint

pursuant to Rule 11 of the Federal Rules of Civil Procedure,

       IT IS HEREBY ORDERED AND ADJUDGED that the claims against all defendants are

DISMISSED WITHOUT PREJUDICE.


Dated: September 19, 2019                     MARGARET M. ROBERTIE, Clerk of Court
                                              /s/Tina Gray, Deputy Clerk


Approved by: s/J. Phil Gilbert
              United States District Judge




                                              —1—
